Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond. Sir.—
Nantes April 20. 1779.
The two Boxes for Mr Watson came to hand a few days since and I shall embrace the first opportunity to Ship them. I would do it by the Alliance if I could, but Capt Landais does not think himself justifiable in taking any Goods, Types however (being of public Utility,) may perhaps be an exception.—
I am Dear & hond Sir Most dutifully & respectfully yours
Jona Williams J
The Hon. Doctor Franklin
 
Notation: Jona Williams Nantes 20 avril 1779.
